           Case 20-10475-BLS      Doc 628    Filed 07/01/20   Page 1 of 2



1                         IN THE UNITED STATES BANKRUPTCY COURT

2                             FOR THE DISTRICT OF DELAWARE

3
      In Re:                                     Case No. 20-10475-BLS
4
      Craftworks Parent, Inc.,                   Chapter 11 Proceedings
5
               Debtors.                          NOTICE OF CHANGE OF ADDRESS
6

7

8          NOTICE IS HEREBY GIVEN that, effective immediately, the contact information

9    for Peter Muthig, attorney for Maricopa County Treasurer, is as follows:

10                         Peter Muthig
                           Maricopa County Attorney’s Office
11                         Civil Services Division
                           225 W. Madison Street
12                         Phoenix, Arizona 85003
                           Email: Muthigk@mcao.maricopa.gov
13                         Telephone: (602) 506-1923
                           Fax: (602) 506-4317
14
           All future pleadings, notices, correspondence, and other papers should be served
15
     on the undersigned at the above address.
16
           RESPECTFULLY SUBMITTED this 1st day of July, 2020.
17
                                              ALLISTER ADEL
18                                            MARICOPA COUNTY ATTORNEY

19                                            BY: /s/ Peter Muthig
                                                  PETER MUTHIG
20                                                AZ State Bar No. 018526
                                                  Deputy County Attorney
21                                                Maricopa County Attorney’s Office
                                                  Civil Services Division
22                                                225 W. Madison Street
                                                  Phoenix, Arizona 85003
                                                  Telephone (602) 506-1923
23                                                E-mail: muthigk@mcao.maricopa.gov
                                                  Attorney for Maricopa County Treasurer
24
           Case 20-10475-BLS       Doc 628     Filed 07/01/20    Page 2 of 2



1
                                   CERTIFICATE OF SERVICE
2           IT IS CERTIFIED that the foregoing document was served this 1st day of July

3    2020, by filing the same with the Clerk of the Court using the ECF filing system which

4    shall send notification to attorneys registered to receive notice.

5                                               /s/ Peter Muthig      ________________
                                                Peter Muthig (AZ State Bar No. 018526)
                                                Deputy County Attorney
6                                               Maricopa County Attorney’s Office
                                                Civil Services Division
7                                               225 W. Madison Street
                                                Phoenix, Arizona 85003
8                                               Telephone (602) 506-1923
                                                Email: muthigk@mcao.maricopa.gov
9                                               Attorneys for Maricopa County Treasurer

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    2
